Brace, J.
(dissenting). — This is an action in ejectment to recover possession of “all the lead and zinc mineral and mines” in and under the ground of a certain described portion of Allen street in Hough and Furnas’ addition to Webb City, Missouri. The answer is a general denial. The case was tried by the court without a jury; the defendants admitted possession; the finding and judgment were for the defendants, and the plaintiff appeals.
It was admitted that A. W. Hough and wife and Isaac Furnas are the common source of title. Hough and wife, by warranty deed of date April 18, 1877, conveyed an undivided half of the tract upon which said addition is located, to Isaac Furnas. By deed and plat dated May 23, 1877, duly acknowledged and recorded June 16, 1877, Hough and wife and Furnas laid out and dedicated their addition to Webb City. The deed is as follows:
“Know all men by these presents: That we, Augustus W. Hough and Martha W. Hough, his wife, and Isaac Furnas, owners of the land described in the annexed plat of Hough and Furnas’ addition to Webb City, do hereby release and convey to Jasper county in the state of Missouri for public purposes all the streets and alleys as designated on said plat, except the right to all valuable minerals in said land, which we hereby reserve together with the right to mine the same.
*494“In witness whereof we have hereunto set our hands and seals this twenty-third day of'May, A. D. 1877.
“A. W. Hough, ' [seal].
“Maktha W. Hough, ' [seal].
“Isaac Fubnas,' [seal].”
Afterwards, the said Hough and wife, by warranty deed, dated June 16, 1877, acknowledged and recorded ■on the same day, conveyed to the said Isaac Furnas the undivided half of lots numbered 1 to -36 inclusive, • “together with all valuable minerals in the streets and alleys of said addition to Webb city, east of the middle of Webb street as reserved on the recorded plat thereof.”
By deed bearing the same date but acknowledged and recorded on the eighteenth of June, 1877, the said Isaac Furnas conveyed the same lots by the same numbers to E. O’Keefe, party of the second part, “to have and to hold the same with the appurtenances to the party of the second part, and to his successor or successors in this trust, and to him and his grantees and assigns forever.” “In trust however” to secure the payment of a certain promissory note therein set out to “D. S. Thomas, cashier of the First National Bank of Carthage” party of the third part.
Allen street is east of Webb street, and, of the lots conveyed, those numbered from 1 to 18 inclusive front on the west side of Allen street, the east line of which forms the eastern boundary of the addition, and are all the lots in the addition fronting on that street; those numbered from 19. to 36 inclusive front on the east side of Webb street. There was a sale under this deed of trust, and a deed executed to the purchaser, and the defendants claim title under this deed of trust.
On third of June, 1889, the said Isaac Furnas . et ux, by warranty deed of that date, duly executed and *495acknowledged, and recorded on the fifth, day of- June, 1889, conveyed to Oliver-D. Bell “all of the streets and alleys east of the middle of Webb street in Hough and Furnas’ addition to Webb City, Missouri, or the right of all valuable minerals therein, together with the Tight to mine the same as reserved when said streets and alleys were dedicated, more particularly described ' as follows,” etc. Afterwards Bell and wife conveyed the same in like manner to plaintiff, and she claims title under this deed from Furnas, so that Furnas is in fact the common grantor under whom both claim and from whom the plaintiff deraigns a perfect legal title to the premises claimed, unless those premises were included in the deed of trust previously 'made by him to O’Keefe under which the defendants claim. As the answer was simply a general denial, all we have to deal with here is the legal title, and, as the action is ejectment, the plaintiff can not recover, unless she holds the legal title. She has the legal title unless it passed to -O’Keefe by the deed of trust. If it did so pass, she has not the legal title, and so far as this inquiry is -concerned, it makes no difference whether that title is in the defendants or outstanding, she can not recover. The only question in the case is solved when it is satisfactorily determined what the deed of trust did actually convey.
It is important to inquire, first, what Furnas owned in respect of these premises when he executed the deed of trust? He certainly owned in fee simple absolute, all that part of the tract east of the middle of Webb street to the east boundary of the addition which included the whole of Allen street, except so much thereof as was granted to the county for public purposes in the deed of dedication, just as he and Hough owned it before the execution of that deed. While in this instance a plat was filed with the deed, and as a *496part thereof, it was - not purely a statutory dedication (Gen. Stat. 1865, chap. 44), but a dedication by deed, and its extent must be measured by the terms of the instrument.
While the grant to the public was not of a mere easement or right of way over the soil of the streets and alleys as laid down on the plat, neither was it a grant of the whole corpus of the material defined by, and contained between, the lines of those thoroughfares, but, within those lines, all was granted usque ad inferas, except the “valuable mineral” therein contained. That was expressly reserved to the grantor, “with the right to mine the same.” There can be no question that the grantees had the right to thus divide their property and to dispose of one part and retain the other. “A man entitled to land may grant leases, may grant exclusive herbage, a right of depasturing, a right of way, or a right to game.' He may grant the mines underneath, or the right to get at the minerals, and other rights in and over the property, or enjoyment of it. * * * So the grantees of mines may re-grant; and in all these cases, the grantee may maintion actions in respect of the rights granted.” Nuttall v. Bracewell, L. R. 2 Ex. 11, quoted in 3 Wash, on Real Prop. [5 Ed.], p. 361. As was said in Wardell v. Watson, 93 Mo. 107, loc. cit. 111, “Coal and minerals in place are land; may be conveyed as such, and, when thus conveyed, constitute a separate and distinct inheritance. Caldwell v. Fulton, 31 Pa. St. 475. * * * A reservation of minerals and of mining rights, it is said, is construed as an actual grant thereof. * * * Marvin v. Brewster Iron Mining Co., 55 N. Y. 538.”
The dedicators, after the grant, retained the same right and title to all of the “valuable mineral” beneath Allen and the other streets and alleys of the addition, that they held before the grant, and Eurnas held by *497grant all their title to that mineral at the time the deed of trust was executed. Did it pass to O’Keefe by that deed? The land conveyed by that deed is described by defined boundaries, the metes anil bounds being the lines of each lot as they appear on the plat. There are no reservations in the deed; within those boundaries everything was conveyed to the center of the earth; and, more than this, every appurtenance thereto was conveyed; besides this, nothing toas in terms conveyed. The property in controversy is without those boundaries, and, unless appurtenant thereto, was not conveyed by the terms of the deed. Appurtenance is defined to be “a thing used with, and related to or dependent upon, another thing more worthy, and agreeing in its nature and qu'ality with the thing whereunto it is appendant or appurtenant.” “The term as used in conveyances passes nothing but the land and such things as belong thereto, and are part of the realty. r * * * Therefore, where a conveyance is of a piece of land by defined boundaries ‘with appurtenances,’ other land not included in the boundaries will not pass as appurtenant to the grant. All that can be claimed, as embraced in the word ‘appurtenances,’ are easements and servitudes necessary to the enjoyment of the land conveyed.” 1 Am. and Eng. Encyclopedia of Law,. 641, and notes.
It is obvious from these definitions that Furnas’ title to the “valuable minei’al” under Allen street-could not, and did not, pass as appurtenant to the lots-conveyed in the deed of trust. See, also, Jackson v. Hathaway, 15 Johnson, 447; Harris v. Elliott, 10 Peters, 54; Buck v. Squiers, 22 Vt. 484. In fact, counsel for defendants do not so contend. Their contention is based upon two propositions.
First. That, ‘ ‘by the filing of the plat of Hough and Furnas’ addition to Webb City, the public acquired *498only an easement in the streets and alleys, the owners retaining their right in the soil for all purposes not inconsistent with such easement.” Second. That “the conveyance of a city lot bounded on a street always carries the fee subject to the public easement, unless there be an express reservation to the contrary, and the reservation, to be effectual, must be made in the deed itself.”
The first of these propositions totally ignores the deed, and treats the dedication as a purely statutory one; and, even if it could be so treated, this proposition can not be maintained, for the statute provides: That plats of additions such as this was, “when made, acknowledged, certified and filed with the recorder, shall be a sufficient conveyance to vest the fee of such parcels of land as are therein named, described or intended for public uses, in such town, city or village,” etc. So that, if this was purely a statutory dedication by plat, the city acquired more than a mere easement or right of way for a highway; it acquired the fee in trust for public uses, but, as before stated, this was not such a dedication; the deed can not be ignored, and the extent of the dedication must be measured by it. “Although the effect of a statutory dedication may be to grant the fee of the streets to the corporation in trust for the public uses, yet, unless prohibited by statute, the proprietor, in laying out a town or addition, may grant the easement simply, and reserve the minerals therein.” 2 Dillon on Mun. Corp. [4 Ed. ], p. 740, sec. 629.
Here the grant in the deed, though not going to the extent of a statutory dedication without reservation, was, as we have seen, the grant of more than an easement ; it was a grant of the fee; of an estate of inheritance ; of the whole soil of the streets and everything thereunto belonging, except “the valuable mineral *499therein contained” and the right to mine the same. So that, in either case, the first proposition must fall and with it the second, which is predicated upon it, if tnere were no other faults to be found in it.
But the second is faulty in many respects. The real proposition which the learned counsel undertake to cover by these two propositions and which the authorities cited tend to sustain, is that, where an owner in fee of a tract of land lays off thereon an addition to a city into lots and blocks, divided by streets and alleys, .and grants to the public by deed or plat a simple easement or right of way therein, and afterwards conveys one of the lots by its number as designated on such plat, the conveyance, in the absence of any reservation •contained in the deed, will vest the fee in the grantee to the middle of the street or alley on which it abuts, and he may enter upon the street and “appropriate the soil thereof to his own use, for all purposes not inconsistent with such easement.”
It is obvious that the case in hand is not within the terms of this proposition when thus properly stated. In order to bring it within these terms, it is necessary that, at the time the deed of trust was executed, the public should have had only a simple easement or right of way and that Furnas should have been the owner in fee of the land over which the public had •such right. But, as we have seen, he was not the owner in fee of the land over which the public had such •easement or right of way, having theretofore conveyed it by his deed to the county, and instead of the public having amere easement over it, the fee thereof was held by the county or city in trust for the public use. That the fee thus conveyed was only a conditional fee, liable to be defeated by a discontinuance of the use of the soil for the public purpose for which it was granted, in which event there might be a reverter of the *500fee, does not change the fact that, by the deed of dedication and plat, the fee passed, and in such case under a statute of Iowa of similar import to ours, it was held that “neither the original proprietor nor his grantees have the right to the subterraneous deposits of coal within the limits of such streets, and the corporation may maintain an action against him for coal mined and taken by him, from beneath the same.” City of Des Moines v. Hall, 24 Iowa, 235; distinguished from Dubuque v. Benson, 23 Iowa, 248, in the opinion in the later case. Of like purport is the case of Zinc Co. v. LaSalle, 117 Ill. 411, in which Scholfield, J., disposes of the possible distinction suggested between the rights of the lot owner in cases where a fee simple absolute is vested in the municipality and those where a base or determinable fee is so vested, in the following language: “The title vested in the town by the statutory dedication is absolutely for the purpose of the statutory trust until the street shall be subsequently vacated, when it will revert to the dedicator, or, it may be, in cases like the present, to the adjacent lot owner. Possibly, at some time in the future, there may be a reverter, but this is no reversion. 4 Kent’s Com. [8 Ed.], 372. It is too palpable for argument, that until there is a reverter, the lot owner can have no-greater right to enter upon and appropriate the soil and minerals of the street to his personal use, than a stranger, because his right can only commence in the event, and at the time that the right of the town has ended.”
Of course there is, and never can be a reverter of the subject-matter of this suit, since there can be a reversion only of that which has' been granted, and it was never granted. There may be hereafter a reversion of the soil in which a fee was granted to the city, but-such reversion can not include the “valuable mineral” which was excepted from the grant. This matter is. *501alluded to simply because of the assumption, in defendant’s contention, that, under the deed, in this case, or even under a purely statutory dedication, nothing more passes to the municipality or the public than a mere easement which seems to have nothing more to rest upon than another assumption that a determinable fee, such as the statute vests, is no more than a mere easement.
The fact is, the lot owners’ rights under the rule, whatever they may be, grow wholly out of the thing granted by the dedicator and the relation which he and the dedicator sustain to that thing, and not to anything reserved. And the arbitrary common law rule of construction by which the deed of a grantee of a lot is to be extended beyond the limits of the grant to the middle of the street, is and ought to be, strictly limited so far as the grantor and those claiming under him are concerned, to the subject-matter of the grant, which, in this case, was the soil of the street and not the valuable mineral therein contained; and, whatever principle be relied upon to sustain the propriety of the rule, whether presumed intent of the parties, or grounds of public policy, there is no difficulty in maintaining the propriety of such limitation. Ancient common law rules of construction should be applied in the light of the age in which we live. As was happily remarked by the Chief Justice of Pennsylvania in the recent case of Coal Co., v. Mellon, 152 Pa. St. 286, decided January 9, 1893, (in regard to another rule of the common law): “It is the crowning merit of the common law, * * * that it is not composed of ironclad rules, but may be modified to a reasonable extent to meet new questions as they arise. This may be called the expansive property of the common law. Mining rights are [peculiar and exist from necessity, and the necessity must be recognized, and the rights of mine and landowners adjusted *502and protected accordingly. * * * The mining of coal and other minerals is constantly developing new questions. Formerly, a man who owned the surface owned it to the centre of the earth. Now, the surface of the land may be separated from the different strata underneath it, and there may be as many different owners as there are strata. Lillibridge v. Coal Co., 143 Pa. St. 293. * * * In the earlier days of the common law the attention of buyers and sellers, and, therefore, the attention of the courts, was fixed upon the surface. He who owned the surface owned all that grew upon it and all that was burried beneath it. His title extended upward to the clouds and downwards to the earth’s centre. The value of his estate lay, however, in the arable qualities of the surface, and, with rare exceptions, the income derived from it was the-result of agriculture.”
It was upon the surface that the judicial mind, as well as the minds of the owners of real estate, were-fixed in early times when the rule under consideration was adopted and applied to estates, in order that the-symmetry of those estates might be maintained, and that strips in use as highways at the time of the grant and long regarded as the actual boundaries between those estates, might not become in case of abandonment the unprofitable heritage of a stranger to those estates, who could subject the owners thereof to insufferable inconvenience by reason of his ownership in case of reverter.
The estate which Isaac Furnas held in all the valuable mineral beneath Allen street at the time he. executed the deed of trust to O’Keefe, was exactly the same estate that he and Hough held when they dedicated the streets and alleys of Webb City to the public. By their deed placed upon the public records, they separated that estate from the streets and alleys and *503from all the soil beneath them. By the subsequent deed of Hough to Furnas, in which Hough relinquished to Furnas his undivided half interest in the mineral, the separation of that estate from the soil of the street was again asserted and published upon the public records. In the face of these acts of Furnas, it would be folly to say that he actually intended, when conveying a lot abutting on the street, to convey- also a property so carefully reserved and separated from such lot, or that the grantee of the lot could have supposed that was his intention by the terms of the grant with this distinct and notable separation staring him in the face upon the public record of the title he was about to purchase.
The fact is, this property, so separated and after-wards conveyed to the plaintiff’s grantor, is neither within the letter or spirit of the common law rule by which it is sought to be included within the boundaries of the lots conveyed in the deed of trust; that rule is satified when the grantee gets the lots conveyed to him, with all the rights and privileges in the streets that belong to an abutting proprietor who does not own the soil of the streets and alleys, but who in case of an abandonment may have a reversionary interest in fee in all of the soil that was actually granted to the public, to the middle line of the street on which his lot abuts, but who, merely as lot owner, can never have any reversionary interest in the valuable mineral therein contained which was never granted for the purposes of. such streets and alleys, but was expressly reserved therefrom.
The judgment ought to be reversed and the cause remanded.
Maceablane, J., concurs.